The plaintiff in error was convicted on an information, which charged, that he did unlawfully keep and maintain a place in which intoxicating liquors were received and kept for the purpose of sale, and his punishment fixed at confinement in the county jail for thirty days and a fine of two hundred and fifty dollars. Judgment and sentence was entered on the 3rd day of March, 1913. From this judgment an appeal was perfected. Since the appeal was taken and before the opinion reversing the judgment was handed down he departed this life, as shown by the suggestion of the death of the plaintiff in error made by the Attorney General.
It is, therefore, considered and ordered that the proceedings in this prosecution be abated.